

115 HR 1640 IH: To amend the Small Business Act to ensure uniformity in procurement terminology, and for other purposes.
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1640IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to ensure uniformity in procurement terminology, and for other
			 purposes.
	
		1.Uniformity in procurement terminology
 (a)In generalSection 15(j)(1) of the Small Business Act (15 U.S.C. 644(j)(1)) is amended by striking greater than $2,500 but not greater than $100,000 and inserting greater than the micro-purchase threshold, but not greater than the simplified acquisition threshold.
 (b)Technical amendmentSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows:  (m)Definitions pertaining to contractingIn this Act:
 (1)Prime contractThe term prime contract has the meaning given such term in section 8701(4) of title 41, United States Code. (2)Prime contractorThe term prime contractor has the meaning given such term in section 8701(5) of title 41, United States Code.
 (3)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code. (4)Micro-purchase thresholdThe term micro-purchase threshold has the meaning given such term in section 1902(a) of title 41, United States Code.
 (5)Total purchase and contracts for property and servicesThe term total purchases and contracts for property and services means the total number and total dollar amount of contracts and orders for property and services.. 